Citation Nr: 0707321	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for right renal cell 
carcinoma, to include as a residual of exposure to Agent 
Orange during service.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss, to include the propriety of the 
reduction made in an October 1980 rating decision which 
reduced the disability rating from 10 percent to a 
noncompensable (0%) rating. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In October 2001 and July 2004 the veteran testified at 
hearings before the before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  Copies of 
the transcripts of both hearings are of record.

The case was previously before the on several occasions, most 
recently in June 2005, when it was remanded for examination 
of the veteran and additional adjudication.  The Board now 
proceeds with its review of the appeal.  

The issue involving the rating of the veteran's service-
connected hearing loss, including the propriety of a prior 
rating reduction, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hepatitis B virus 
and antibody carrier state.

2.  The veteran's wife was treated for a diagnosis of viral 
hepatitis during the veteran's period of active service.  

3.  The Board cannot reasonably disassociate the probability 
that either the veteran infected his wife, or his wife 
infected him, with hepatitis B during the course of normal 
marital relations during the veteran's period of active 
military service.  

4.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

5.  The service medical records do not show any diagnosis of 
renal cell carcinoma during active service.  

6.  There is no evidence of renal cell carcinoma within the 
first year after the veteran separated from military service; 
the first diagnosis is in 1998.  

7.  There is no competent medical evidence linking the 
veteran's right renal cell carcinoma to military service or 
Agent Orange exposure during service.  

8.  The veteran's service-connected PTSD is manifested by 
anxious mood and affect, complaints of intrusive dreams and a 
heightened startle response with adequate insight and 
judgment; he has a Global Assessment of Functioning Scale 
(GAF) score of 55 to 60. 


CONCLUSIONS OF LAW

1.  Hepatitis B was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  

2.  Right renal cell carcinoma was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
July 2003 and June 2005 satisfied the duty to notify 
provisions.  The veteran's service medical records, VA 
medical treatment records, and private medical records have 
been obtained and he has been accorded several VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  This appeal stems from rating decisions in 1999 and 
2000, which are prior to the effective date of the current 
duty to notify regulations.  Nevertheless, the appeal was 
readjudicated in a January 2006 Supplemental Statement of the 
Case which is after the most recent duty to notify letter.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for hepatitis B and renal cancer, and the criteria 
for an increased rating for PTSD.  The evidence includes, but 
is not limited to:  service medical records; the veteran's 
contentions and hearing testimony; private medical treatment 
records; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims for service connection and for an 
increased rating for PTSD.  

II.  Service Connection for Hepatitis B

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
hepatitis B.  The veteran has testified that he had symptoms 
of nausea, vomiting, and diarrhea during service.  Review of 
his service medical records reveals that they are complete 
and there is no indication on any diagnosis of hepatitis 
during service.  However, a February 1972 treatment record 
does reveal that the veteran had complaints of a stomach ache 
and that liver function tests were ordered, although the test 
results are not of record.  

During active service the veteran was married.  Service 
department hospital records reveal that the veteran's wife 
was hospitalized for treatment as a dependent spouse at a 
service department hospital from January to February 1972.  
She had a two week history of fever, abdominal pain, 
vomiting, malaise, dark urine, anorexia, and yellowing of the 
eyes (jaundice).  However, there was no history of blood 
transfusion, dental work, or injections of any kind.  After 
testing and treatment the diagnosis was viral hepatitis, 
probably infectious.  

At this point the Board notes that the medical science 
involved in diagnosing and treating hepatitis has evolved 
considerably since the period of time that the veteran was in 
active service.  In the early 1970s the hepatitis C virus was 
unknown, and distinctions between type A and type B hepatitis 
were often not possible and not made in the medical 
documentation.  Based on the diagnosis above, it is unclear 
whether the veteran's wife had hepatitis A or hepatitis B.  

In 1976, subsequent to his release from active service, the 
veteran donated blood.  A November 1976 letter from the 
American National Red Cross informed the veteran that "tests 
on the unit of blood which you donated indicated the presence 
of a hepatitis agent."  Again the Board notes that this 
medical evidence does not document the specific hepatitis 
virus present.  

The evidence of record reveals that the veteran was 
incarcerated from November 1986 to September 1987.

A November 1997 VA outpatient treatment record reveals that 
laboratory testing had been conducted and that "hepatitis C 
antibody - nonreactive, hepatitis B antigen-none detected."  
However, a February 1999 VA clinical noted indicated that the 
veteran had a positive test for hepatitis B surface antigen 
(HbsAg).  

In July 2002, a VA examination of the veteran was conducted.  
The diagnosis was "hepatitis B virus and antibody carrier 
state, mild and stable, abnormal liver function tests.  No 
evidence that this was present in the military but may have 
been acquired there."  The examining physician reviewed the 
evidence of record and commented on the wife's diagnosis of 
viral hepatitis during service stating that she "probably 
had hepatitis A."  

The evidence of record clearly shows that the veteran has a 
current diagnosis of hepatitis B.  The evidence of record 
also establishes that four years after service the Red Cross 
had identified that the veteran had hepatitis upon blood 
donation in November 1976.  There is no evidence that the 
veteran had any diagnosis of hepatitis during service.  He 
has indicated he had some symptoms of nausea, vomiting, and 
diarrhea, during service, but this is not shown by service 
medical records.  The Board does find compelling the fact 
that during active service the veteran's wife was 
hospitalized with a diagnosis of viral hepatitis.  The virus 
type is not identified in the contemporaneous medical records 
and the VA physician who conducted the 2002 VA examination 
indicated his belief that this was "probably hepatitis A."  
However, there is no indication in the current test results 
that the veteran has any prior exposure to hepatitis A.  
Rather, the test results currently show hepatitis B and 
hepatitis C.  Accordingly, the strong possibility exists that 
the wife had hepatitis B during service.  

The veteran asserts that he infected his wife, and he has 
submitted evidence and testimony showing that hepatitis B can 
be sexually transmitted.  If the veteran did infect his wife 
with hepatitis, it would show that he had the disease during 
service.  If the reverse was true and his wife infected him 
with hepatitis, the outcome would be no different since such 
infection would have also happened during the period of time 
that the veteran was in active military service.  Based on 
this, the Board cannot reasonably disassociate the 
probability that either the veteran infected his wife, or his 
wife infected him, with hepatitis B during the course of 
normal marital relations during the veteran's period of 
active military service.  Accordingly, the evidence supports 
a grant of service connection for hepatitis B.  

III.  Service connection for Renal Cell Carcinoma

The veteran claims that he developed right renal cell 
carcinoma (right kidney cancer) as a result of exposure to 
Agent Orange during active military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if they manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

VA regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e)(2006).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  Review of the 
veteran's discharge forms (DD 214) confirms that he did serve 
in the Republic of Vietnam during the stated period of time.  
Accordingly he is presumed to have been exposed to Agent 
Orange during active military service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for renal cancer.  See 
Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 
(November. 2, 1999).  

As noted above, the veteran's service medical records are 
complete.  There is no evidence of any treatment for, or 
diagnosis of, renal cell carcinoma during active service.  
Moreover, there is also no medical evidence showing that 
kidney cancer was manifest in the first year after the 
veteran separated from military service.  

VA medical records dated in 1998 reveal that an abdominal 
ultrasound conducted to monitor his liver in light of his 
hepatitis condition revealed a mass on the right kidney.  
Testing reveled it was renal cell carcinoma which was 
surgically removed in February 1998.  Subsequent medical 
records reveal that surgical treatment was successful.  The 
physician who conducted the July 2002 VA examination 
indicated the diagnosis was "renal cell carcinoma, 
surgically removed with no evidence of recurrence, possibly 
related to Agent Orange exposure."

Service connection for renal cell carcinoma on the 
presumptive basis of exposure to Agent Orange must be denied.  
Simply put, renal cell carcinoma is not one of diseases for 
which service connection can be awarded pursuant to 38 C.F.R. 
§ 3.309(e).  Accordingly, service connection is denied.   

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994);  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  As such, the veteran may establish service 
connection for renal cell carcinoma by presenting evidence 
which shows that the disorder began during service, or 
manifest to a degree of 10 percent within the first year 
after service.  

The evidence of record reveals that the first diagnosis of 
renal cell cancer was in 1998, which is over two decades 
after the veteran separated from active military service.  
Accordingly, service connection on a presumptive basis 
pursuant to 38 C.F.R. § 3.309(a) is not warranted.  

The 2002 VA diagnosis indicated that the veteran's renal cell 
carcinoma was "possibly related to Agent Orange."  However, 
this opinion is speculative at best.  The physician offered 
no additional evidence or rational to support this statement.  
In opposition to this are the large number of well documented 
and supported studies which indicate that renal cancer is not 
related to Agent Orange exposure.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

The veteran had renal cell carcinoma which was diagnosed and 
successfully removed in 1998.  There is no competent medical 
evidence showing this disease during service or the first 
year after service.  There is no competent medical evidence 
which relates the renal cell cancer to service or to Agent 
Orange exposure during service.  Accordingly, service 
connection must be denied.  




IV.  Increased Disability Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection for 
PTSD.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA medical treatment records dated in 1998 reveal that he 
attended VA PTSD group therapy treatment sessions.  In May 
1999, a VA examination of the veteran was conducted.  The 
veteran reported being tense and anxious.  He also indicated 
that his sleep was "fitfull" and that he had nightmares.  
Mental status examination revealed that the veteran was tense 
but cooperative with an appropriate affect.  However 
diminished attention and recollections of flashbacks were 
noted.  The diagnosis was PTSD and a Global Assessment of 
Functioning Scale (GAF) score of 55 to 60 was assigned.  The 
Global Assessment of Function (GAF) which is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF scores of 51 to 60 are reflective of 
only moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

At both the 2001 and 2004 hearings before the undersigned 
Veterans Law Judge, the veteran testified that he felt his 
PTSD symptoms had increased in severity and rendered him 
unable to work.  

In August 2005, the most recent VA psychiatric examination of 
the veteran was conducted.  He reported being socially 
isolated and irritable along with having intrusive thoughts 
about his combat service in Vietnam.  He also indicted having 
a heightened startle response.  Mental status examination 
revealed anxious mood and affect with adequate insight and 
judgment.  The examiner noted that the veteran had been 
employed two weeks earlier and indicated that he was 
currently looking for a job and was capable of managing his 
financial affairs.  The examiner also indicated that the 
veteran's PTSD did not preclude occupational activity.  The 
diagnosis was chronic PTSD and a GAF score of 60 was 
assigned.  

The veteran's service-connected PTSD is rated at a 30 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  That rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The evidence of record 
shows that the veteran's service-connected PTSD is manifested 
by anxious mood and affect with intrusive thoughts and fitful 
sleep.  There is no evidence of record which reveals that the 
veteran's psychiatric symptoms meet any of the criteria which 
would warrant the assignment of a disability rating in excess 
of 30 percent.  Specifically, there is no evidence of 
impaired memory or judgment which are related to the service-
connected psychiatric disability.  Moreover, the VA examiner 
indicates that the veteran is capable of managing his affairs 
and that the PTSD does not preclude occupational activity.  
Accordingly, a disability rating in excess of 30 percent for 
the veteran's service-connected PTSD must be denied.  

V.  Conclusion

Finally, in reaching these decisions the Board has resolved 
all reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis B is granted.  

Service connection for right renal cell carcinoma is denied.  

A disability rating in excess of 30 percent for service-
connected PTSD is denied. 


REMAND

In an October 1980 rating decision the RO reduced the 
veteran's disability rating for his service-connected hearing 
loss from 10 percent to noncompensable (0%) effective January 
1981.  The veteran's disagreement with this was adjudicated 
as an issue of an increased rating rather than addressing the 
propriety of the reduction even though the veteran 
specifically requested a restoration of 10 percent in his 
April 1981 substantive appeal.  Subsequently, in the December 
1997 claim for an increased disability rating for bilateral 
high-frequency hearing loss, which is the underlying claim 
for this appeal, the veteran also asked for his 10 percent 
rating for hearing loss to be restored.  The RO has never 
adjudicated this December 1997 claim for restoration of the 
compensable disability rating.  The outcome of that claim may 
have a significant impact on the issue of an increased rating 
for hearing loss currently on appeal.  See generally Smith v. 
Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992). 

In June 2005, the Board remanded the case.  One of the 
reasons for remand was for adjudication of the issue of the 
propriety of the reduction made in an October 1980 rating 
decision which reduced the disability rating for service-
connected hearing loss from 10 percent to a noncompensable 
(0%) rating.  This was not accomplished.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
issues must be returned for the previously ordered 
adjudication to be accomplished.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of whether the 
reduction in the disability rating for 
bilateral high-frequency hearing loss 
from 10 percent to noncompensable (zero 
percent) effective January 1, 1981 was 
proper.  Provide notice of the decision 
to the veteran and his representative 
as required by law.  If the benefit 
sought on appeal remains denied, a  
Supplemental Statement of the Case SSOC 
should be issued, and the appellant and 
her representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


